COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Bray
Argued at Norfolk, Virginia


TEAGLE & LITTLE, INC.
and
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

v.         Record No. 2270-94-1           MEMORANDUM OPINION * BY
                                       JUDGE JERE M. H. WILLIS, JR.
JAMES J. BALCHUNIS                            JULY 25, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Fay F. Spence (Spence & Whitlow, on brief),
           for appellants.

           Jeffrey C. Flax (Kelberg, Childress and Flax,
           on brief), for appellee.



     Teagle & Little, Inc. and Nationwide Mutual Fire Insurance

Company (Teagle) appeal the decision of the Workers' Compensation

Commission awarding benefits to James J. Balchunis.   Teagle

contends that Balchunis's injury did not arise out of his

employment.   Balchunis contends that Teagle's appeal should be

dismissed because 1) the notice of appeal did not comply with all

the requirements of Rule 5A:11, and 2) Teagle did not file a

designation of the contents of the appendix as required by Rule

5A:25.   We deny the motion to dismiss, and finding no error,

affirm the award.

                        MOTION TO DISMISS
     No appeal from an order of the Commission shall be
     allowed unless, within 30 days after entry of the order
     appealed from, . . . counsel files with the clerk of
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     the Virginia Workers' Compensation Commission a notice
     of appeal which shall state the names and addresses of
     all appellants and appellees, the names, addresses, and
     telephone numbers of counsel for each party, . . . and
     whether the appellant challenges the sufficiency of the
     evidence to support the findings of the Commission.


Rule 5A:11(b).   Balchunis argues that because Teagle's notice of

appeal did not contain the addresses of both parties, the phone

number of Balchunis's attorney, and whether Teagle was

challenging the sufficiency of the evidence, its appeal should be

dismissed for failure to comply with Rule 5A:11(b).   Teagle's

failure to include this information was a mere failure to perform

a directory act and was not fatal to its appeal.   See Zion Church

Designers v. McDonald, 18 Va. App. 580, 445 S.E.2d 704 (1990);

see also Johnson v. City of Clifton Forge, 7 Va. App. 538, 375
S.E.2d 548 (1989), aff'd on other grounds, 9 Va. App. 376, 388
S.E.2d 654 (1990).

     Balchunis also argues that because Teagle did not file a

statement of questions to be presented and a designation of the

contents to be included in the appendix as required by Rule

5A:25(d), its appeal should be dismissed.   Failure to designate

the contents of the record under Rule 5A:25(d) "is not ground for

dismissal if an appellant includes in his appendix everything

germane to the disposition of his appeal and the appellee has not

been prejudiced by the failure."   Wilcox v. Lauterbach Elec. Co.,

233 Va. 416, 420, 357 S.E.2d 197, 199 (1987).   Balchunis was

familiar with the issue being appealed because there had been

only one issue throughout the case; therefore, a failure by



                               - 2 -
Teagle to file a statement of questions presented did not

prejudice Balchunis.   Teagle included everything germane to

disposition of the appeal in his appendix.

                               MERITS

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.    Crisp v. Brown's Tysons Corner

Dodge, Inc., 1 Va. App. 503, 504, 339 S.E.2d 916, 916 (1986).

For an injury to be compensable, the claimant must prove an

"injury by accident arising out of and in the course of the

employment . . . ."    Code § 65.2-101.    "Whether an injury arises

out of the employment is a mixed question of law and fact and is

reviewable by the appellate court."       Plumb Rite Plumbing Service

v. Barbour, 8 Va. App. 482, 483, 382 S.E.2d 305, 305 (1989)

(citing Park Oil v. Parham, 1 Va. App. 166, 168, 336 S.E.2d 531,

532 (1985)).

     Balchunis was employed by Teagle as a lead stripper.      On

April 21, 1992, he was injured while carrying a proof to the

bindery.   As he approached a "blind" corner, he had to "zig-zag"

out of the way of two members of the cleaning crew, who

approached from the opposite direction, in order to avoid a

collision.   When he made those sudden movements, he felt his knee

"pop."

     Balchunis went to Sentara Medical Care Center for a left

knee exam.   He was referred by the Center to Dr. Dobson,

orthopaedist, who diagnosed "an anterior tear of the medial



                                 - 3 -
meniscus."   On July 31, 1992, Dr. Abbott, orthopaedic surgeon,

performed a partial medial meniscectomy.    On September 8, 1992,

he indicated that Balchunis had reached maximum medical

improvement.   On October 18, 1994, the commission entered an

award, affirming the earlier decision of a deputy commissioner

finding that Balchunis's injury arose out of and in the course of

his employment and awarding him temporary total and permanent

partial disability benefits.
     Teagle contends that the commission erred in finding that

Balchunis's injury arose out of his employment.   Teagle argues

that stepping out of someone's way is neither an unusual act nor

incidental to the character of the printing business.   Citing

County of Chesterfield v. Johnson, 237 Va. 180, 376 S.E.2d 73

(1989), Teagle argues that Balchunis was equally exposed to this

type of injury outside of his employment.

     In Johnson, only the claimant was involved in the accident.

 Here, the accident took place while Balchunis was performing

his job duties.   It was caused by Balchunis's trying to avoid a

collision with members of the cleaning crew who were also on

Teagle's premises performing their job.    Turning on the stairs is

a common activity.   Sudden movement to avoid a collision with a

cleaning crew is not.

     There was no question that the injury occurred "in the

course" of Balchunis's employment because it occurred while he

was on his employer's premises during work hours.   The sole issue



                               - 4 -
on review is whether he suffered an accident "arising out of" his

employment.   "An accident arises out of the employment when there

is a causal connection between the claimant's injury and the

conditions under which the employer requires the work to be

performed."   United Parcel Service v. Fetterman, 230 Va. 257,

258, 336 S.E.2d 892, 893 (1985).   "[A]n injury arises 'out of'

the employment when it has followed as a natural incident of the

work . . . [t]he causative danger must be peculiar to the work,

incidental to the character of the business, and not independent

of the master-servant relationship."   Id. at 258-59, 336 S.E.2d

at 893.

     Balchunis proved that the sudden "zig-zag" movement he made

to avoid a collision with the cleaning people was incidental to

his work.   Therefore, his knee injury arose out of his

employment.

     We affirm the award of the commission.

                                              Affirmed.




                               - 5 -